Citation Nr: 0900635	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as a residual of exposure to Agent 
Orange.

4.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to PTSD and diabetes 
mellitus.

6.  Entitlement to an initial disability rating in excess of 
10 percent for diabetes mellitus.  

7.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee dated in February 2005, February 2006, and January 
2007.  The veteran's awards and decorations include the 
Combat Infantryman Badge (CIB) and Purple Heart Medal, 
among others.  

The Board previously remanded this case in October 2007 
for further development.  

The veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in July 2008.  At 
the hearing, the veteran was given 30 days to submit 
additional evidence.  Subsequently, the veteran's attorney 
submitted additional VA treatment records in August 2008, 
within 30 days of the hearing, accompanied with a waiver of 
initial RO consideration.  The Board accepts these records 
for inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304 (2008).

During the videoconference hearing, the veteran withdrew from 
the appeal the issues of service connection for a lumbar 
spine disorder, service connection for a cervical spine 
disorder, service connection for a chronic obstructive 
pulmonary disease, entitlement to an initial compensable 
disability rating for hemorrhoids, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  See 38 C.F.R. § 
20.204(b) (2008).  Therefore, these matters are no longer 
before the Board.

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will, 
however, go ahead and decide the other claims at issue. 


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss, 
tinnitus, and a skin disorder in a July 1994 rating decision.  
Although notified of the denial, the veteran did not initiate 
an appeal.  

2.  Evidence received since the final July 1994 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the hearing loss, tinnitus, and 
skin disorder claims.

3.  As to his skin disorder claim, the veteran served in 
Vietnam during the Vietnam era and, therefore, is presumed to 
have been exposed to Agent Orange or other herbicides while 
there.

4.  Although the veteran has been diagnosed with pruritis, 
dermatitis, and jungle rot, none of these skin disorders are 
on the list of diseases presumptively associated with 
herbicide exposure.

5.  There also is no evidence of a skin disorder during 
service, and the competent evidence of record demonstrates 
his current pruritis is secondary to neuropathy, not 
herbicide exposure.  

6.  There is no competent evidence of record suggesting the 
veteran's current hypertension or erectile dysfunction is the 
direct result of his military service or developed secondary 
to any service-connected disabilities.  

7.  The veteran's diabetes mellitus requires a restricted 
diet.  There is no objective evidence that it restricts his 
activities, requires an oral hypoglycemic agent or insulin, 
or involves episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider.  

8.  The veteran's PTSD only causes "mild" occupational and 
"moderate" social impairment.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final with respect to 
the hearing loss, tinnitus, and skin disorder issues.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the hearing loss, tinnitus, and 
skin disorder claims in July 1994.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

3.  No current skin disorder was incurred in or aggravated by 
service, to include on a presumptive basis due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313 (2008).

4.  The veteran's current hypertension and erectile 
dysfunction disorders were not incurred or aggravated during 
service, may not be presumed to have been incurred in 
service, and are not proximately due to, the result of, or 
chronically aggravated by any service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

5.  The criteria are not met for an initial disability rating 
higher than 10 percent for diabetes mellitus.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 
(2008).  

6.  The criteria are not met for an initial disability rating 
higher than 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in July 2004, 
November 2004, December 2005, April 2006, May 2006, December 
2006, and April 2007.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection, secondary 
service connection, and higher initial rating claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the VCAA letters of record provided notice of this previous 
4th element requirement.  

Furthermore, the April 2006, May 2006, September 2006, and 
December 2006 letters from the RO further advised the veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

As to the new and material evidence claims, the Board 
acknowledges that although the VCAA notices provided to the 
veteran were not fully compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006), this is nonprejudicial, i.e., harmless 
error because the Board is reopening all three new and 
material evidence claims, regardless.  See 38 C.F.R. 
§ 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

However, it is noted that certain claims at issue stem from 
an initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating or effective 
date, such as the case here, does not trigger additional 
section 5103(a) notice.  Indeed, the Court has determined 
that to hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  
 
Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court 
emphasized its previous holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and statements of the case (SOCs) described within 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect 
to downstream elements ...."  Id.  

In any event, here, the veteran does not contend, nor does 
the evidence show, any notification deficiencies, with 
respect to content, that have resulted in prejudice.  In 
fact, the RO actually provided the veteran with downstream 
Dingess notice and increased rating notice pertaining to the 
disability rating and effective date elements of his PTSD and 
diabetes mellitus claims.  Further, after the veteran filed 
an NOD as to a higher initial rating for his PTSD and 
diabetes mellitus, the additional notice requirements 
described within 38 U.S.C. §§ 5104 and 7105 were met by the 
January and July 2007 SOCs.  Specifically, these documents 
provided the veteran with a summary of the pertinent evidence 
as to his PTSD and diabetes mellitus claims, a citation to 
the pertinent laws and regulations governing a higher rating 
for his PTSD and diabetes mellitus claims, and a summary of 
the reasons and bases for the RO's decision to deny a higher 
rating for PTSD and diabetes mellitus.  Consequently, the 
veteran has not met his burden of establishing any prejudice 
as to notice provided for the downstream initial rating and 
effective date elements of these claims.     

In addition, since this appeal stems from an initial rating 
assignment, additional section 5103(a) notice, in particular 
the notice described in the recent Court case of in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), is simply not 
required here.   

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the veteran all necessary VCAA notice 
prior to initially adjudicating his claims in February 2005, 
February 2006, and January 2007, the preferred sequence.  But 
in Pelegrini II, the Court clarified that in these situations 
VA does not have to vitiate that initial decision and start 
the whole adjudicatory process anew, as if that decision was 
never made.  Rather, VA need only ensure the veteran receives 
(or since has received) content-complying VCAA notice, 
followed by readjudication of his claim, such that the 
intended purpose of the notice is not frustrated and he is 
still provided proper due process.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of 
January and July 2007 SOCs and SSOCs.  Therefore, since VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notices has been 
rectified by the latter readjudications.    

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), VA treatment records, VA 
examinations, and private medical evidence as identified by 
the veteran.  The veteran has submitted personal statements, 
hearing testimony, private medical evidence, employment 
records, and certain Social Security Administration (SSA) 
records.  The Board is also satisfied as to substantial 
compliance with its October 2007 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  The evidence 
reflects no skin disorder, hypertension, or erectile 
dysfunction in service, nor a presumptive herbicide disease.  
Further, there is neither medical evidence demonstrating that 
any current disorder on appeal is linked to service, nor 
credible evidence of continuity of symptomatology of any of 
these disorders during and since service.  There is also no 
competent evidence his hypertension or erectile dysfunction 
is secondary to any service-connected disability.  As service 
and post-service medical records provide no basis to grant 
the claims, and in fact provide evidence against the claims, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  Thus, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board acknowledges VA's duty to assist thus includes the 
responsibility to obtain any relevant records from the SSA.  
38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In 
this respect, the veteran indicated at the hearing that there 
were outstanding SSA records, but that these records 
pertained to lumbar and cervical spine disorders not 
currently on appeal.  See hearing testimony at pages 6-7.  
There is no indication these records would be in any way 
pertinent to any of the current claims at issue.  VA is not 
required to search for evidence, which even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  
Consequently, any SSA records not currently secured could not 
alter the ultimate disposition of the claims being denied.  
In essence, further efforts to obtain these SSA records are 
clearly not warranted, as they would provide no reasonable 
possibility of substantiating the claims at issue.  
38 U.S.C.A. §§ 5103A(a).  Therefore, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Hearing Loss, 
Tinnitus, and Skin Disorder Claims

The RO originally denied service connection for hearing loss, 
tinnitus, and a skin disorder in a July 1994 rating decision.  
The RO notified the veteran of that decision in August 1994 
and apprised him of his procedural and appellate rights, but 
he did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2008).  
             
The RO chose to reopen these claims during the course of the 
appeal.  Regardless of the RO's actions, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
these claims before proceeding to readjudicate the underlying 
merits.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.
         
In the prior final July 1994 rating decision, the RO denied 
service connection for a hearing loss, tinnitus, and a skin 
disorder due to Agent Orange exposure, in part, because there 
was no objective medical evidence of a current disabilities 
associated with service. 

The veteran filed his recent petitions to reopen for these 
disorders in July 2004 and September 2005.  Therefore, the 
amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  
        
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").
         
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final July 1994 rating decision.  Specifically, 
recent VA treatment records document current treatment for 
hearing loss, tinnitus, and skin disorders.  Thus, presuming 
the credibility of this evidence, these records now 
demonstrate medical evidence of current disabilities.  So 
this evidence relates to an unestablished fact necessary to 
substantiate his claims and raises a reasonable possibility 
of substantiating his claims; that is to say, this evidence 
is new and material and his claims are reopened.  The Board 
emphasizes it is applying the law with a broad and liberal 
interpretation in reopening these claims.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  




Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as hypertension, and therefore will be presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Disorder

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following skin disorders are 
associated with herbicide exposure for purposes of this 
presumption:  chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and 
dermatofibrosarcoma protuberans.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The veteran contends that he has a skin disorder from 
exposure to Agent Orange or other toxic herbicide agent 
during his military service, and in particular while 
stationed in Vietnam.  He adds that this rash has covered up 
to 50 percent of his body at various times.  He has 
experienced symptoms since his discharge from service in 
1968.  See original claim dated in April 1994; subsequent 
claim to reopen dated in July 2004; and hearing testimony at 
page 27.  The veteran's DD Form 214 confirms he served in 
Vietnam during the Vietnam era, so it is presumed he was 
exposed to a herbicide agent - such as Agent Orange, while 
there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated in November 2000, September 2004, December 2005, 
October 2006, and February 2007 document treatment for skin 
disorders variously described as dermatitis, jungle rot, and 
pruritis.  Therefore, the evidence clearly shows current 
treatment for his skin.  Consequently, the determinative 
issue is whether these disorders are somehow attributable to 
the veteran's military service, including his presumed 
exposure to Agent Orange or other herbicide while in Vietnam.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

With respect to presumptive service connection due to Agent 
Orange exposure, not one of the skin disorders the veteran 
has received a diagnosis for are on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption, specifically  - chloracne, porphyria cutanea 
tarda, or dermatofibrosarcoma protuberans.   38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  This does not, however, preclude the veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that service connection for his current skin 
conditions on a direct basis, to include as due to herbicide 
exposure is not warranted.  In this case, even though the 
veteran is presumed exposed to a herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
competent medical evidence of a nexus between his skin 
conditions and his military service, to include exposure to 
herbicides at that time.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In a November 
2000 VA treatment record, it was noted that he had dermatitis 
and jungle rot from Vietnam, but no explanation for this 
diagnosis was provided, and subsequent VA treatment records 
dated from 2000 to 2007 describe his skin condition as merely 
"pruritis."  There is no latter diagnosis of jungle rot, 
and all other VA treatment records do not support this 
diagnosis.  Most importantly, after undergoing physical 
examination and dermatological testing, VA treatment records 
dated in September 2004, December 2005, October 2006, and 
February 2007 indicated this his pruritis is secondary to 
neuropathy.  There was no obvious dermatological cause for 
his itching, and there was no mention of herbicides.  All 
studies were negative.    

In addition, as to direct service connection, STRs are 
negative for any complaint, treatment, or diagnosis of a skin 
disorder during service, including due to Agent Orange 
exposure.  There is no allegation or evidence his skin 
disorder was incurred during combat as well.  Post-service, 
the veteran indicates that he experienced symptoms right 
after service, but that he first sought treatment in 1982, 
approximately 14 years after the veteran's discharge from 
service.  His lay statements regarding the onset of his skin 
problems are outweighed by the available medical evidence 
both during and after service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  The competent 
evidence of record indicates that his current pruritis is due 
to neuropathy, not herbicide exposure.  It follows that there 
is no basis to award service connection for a skin disorder 
based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.

The Board acknowledges the veteran is competent to report 
symptoms of his skin disorders.  See 38 C.F.R. § 3.159(a)(2).  
However, even presuming exposure to herbicides, neither he 
nor his attorney, without evidence showing that either has 
medical training or expertise, is competent to render an 
opinion as to the medical etiology of his skin disorders.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's skin disorder claim on 
either a direct or presumptive basis.  So there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Hypertension and Erectile 
Dysfunction on a Direct and Secondary Basis

In addition, a disability can also be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with an already service-
connected disorder).

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 2006).

The veteran contends that his current hypertension is 
secondary to stress from his service-connected PTSD and that 
his current erectile dysfunction is secondary to his service-
connected PTSD or his service-connected diabetes mellitus.  
See hearing testimony at pages 18-20.  It is clear from the 
RO's discussions that it also considered whether hypertension 
and erectile dysfunction were directly related to service.  
When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Accordingly, the Board will address both theories of service 
connection in this appeal.  

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination dated in January 2007 
and VA treatment records dated from 2000 to 2007 reveal 
current diagnoses of hypertension and erectile dysfunction.  
Therefore, this evidence clearly confirms the veteran 
currently has these disorders.

As to secondary service connection, the Board finds there is 
simply no competent medical evidence of record that his 
service-connected PTSD or diabetes mellitus disabilities 
resulted in or aggravated his current hypertension and 
erectile dysfunction.  Velez 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999).  In fact, a January 2007 VA 
examiner opined that his erectile dysfunction is more likely 
than not due to low testosterone confirmed by laboratory 
testing than new onset diabetes.  Further, no medical 
professional or VA or private treatment record has ever 
assessed that there is a secondary relationship between any 
service-connected disorder and his current erectile 
dysfunction and hypertension.  

Finally, neither the veteran nor his attorney, without 
evidence showing that he or she has medical training or 
expertise, is competent to offer a medical opinion as to the 
existence of a secondary relationship.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; ;Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Overall, post-
service medical records offer no evidence in support of his 
lay assertions.  

As to direct service connection, STRs are silent as to any 
complaints, treatment, or diagnosis, or diagnosis of 
hypertension or erectile dysfunction during service.  Blood 
pressure readings during service were normal.  There is no 
allegation or evidence his hypertension or erectile 
dysfunction  were incurred during combat.  Post-service, the 
first evidence in the claims file of complaints or treatment 
for hypertension is from private treatment records dated in 
the early 1990s.  The veteran stated to the January 2007 VA 
examiner that he was first diagnosed with hypertension in 
1982, so approximately 14 years after the veteran's discharge 
from service.  Post-service, as to erectile dysfunction, the 
first evidence in the claims file of complaints or treatment 
for erectile dysfunction is a VA treatment record from 
November 2000.  The veteran indicated at the hearing he has 
had symptoms of erectile dysfunction  since the 1990s, at 
least 12-20 years after discharge from service.  The Federal 
Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).   It follows that there is no basis to award 
service connection based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  In addition, the presumption 
of in-service incurrence for a chronic disease seen within 
one year of service (in this case hypertension), is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  Finally, there is simply no competent, medical 
evidence or opinion that in any way relates the veteran's 
current erectile dysfunction and hypertension to his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The absence of lay complaints or medical treatment for 
erectile dysfunction or hypertension during service and for 
at least 12 years after service strongly suggests that any 
disorder currently present has no association with service.  
Simply stated, the service and post-service treatment records 
are found to provide strong evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for erectile 
dysfunction and hypertension, so there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for diabetes mellitus and PTSD, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective dates of the initial 
grant of service connection (November 13, 2006 for diabetes 
mellitus and October 19, 2004 for PTSD) until the present.  
This may result in "staged ratings" based upon the facts 
found during the period in question.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his disabilities have been more severe 
than at others.  See again Fenderson, 12 Vet. App. at 125-26.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis - Higher Rating for Diabetes Mellitus

The veteran's diabetes mellitus disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  This initial 10 percent rating is 
effective from November 13, 2006, the date his claim for 
service connection was received.  

Under Diagnostic Code 7913, a rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  38 C.F.R. § 4.119.  A rating of 20 
percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The next higher rating of 40 percent is 
assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A maximum 100 
percent rating is warranted if the disorder requires more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring three hospitalizations a 
year or weekly visits to a diabetic provider, plus either 
progressive loss of weight and strength or signs that would 
be compensable if separately evaluated.  38 C.F.R. § 4.119.   

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (emphasis added).  The phrase "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  Camacho, 21 Vet. App. at 362 
(quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining 
the term within the criteria for a 100-percent rating)).  

The evidence of record does not support a rating above the 10 
percent currently assigned.  38 C.F.R. § 4.7.  The veteran 
was first diagnosed with new onset diabetes mellitus 
according in an October 2006 VA treatment record.  He was 
instructed to engage in diet and exercise and lose weight.  
In January 2007, he underwent a VA examination for his 
diabetes mellitus.  Neither insulin nor oral hypoglycemic 
agents were necessary to treat his diabetes mellitus.  Only a 
restricted diet was necessary.  There is also no medical 
evidence of regulation of activities due to his diabetes 
mellitus.  The January 2007 examiner specifically noted no 
restriction of activities.  There was also no history of 
ketoacidosis or hypoglycemic reactions.  He sees a diabetic 
care provider twice a year.  At the July 2008 hearing, the 
veteran confirmed he still was not taking any medications for 
his diabetes mellitus.  Such facts provide clear evidence 
against a higher initial rating.  

The Board adds that it does not find that the veteran's 
service-connected diabetes mellitus should be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 125-26.  

Accordingly, absent medical evidence that his diabetes 
mellitus necessitates insulin, oral hypoglycemic agents, 
regulation of activities, ketoacidosis, hospitalization, or 
frequent treatment by his diabetic care provider, the 
preponderance of the evidence is against a disability rating 
greater than 10 percent.  38 C.F.R. § 4.3.  
Analysis - Higher Rating for PTSD

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's service-connected PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130 
(2008).  This 30 percent evaluation is effective from October 
19, 2004, the date of receipt of the original claim for 
service connection for PTSD.

As provided by the VA Rating Schedule, a 30 percent 
disability rating is appropriate when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent for PTSD under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id. 

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.
  
In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The evidence of record is not consistent with a higher 50 
percent rating.  38 C.F.R. § 4.7.  A review of the November 
2004 VA examiner's report and VA psychiatric treatment 
records dated in 2008 reveal only "mild" occupational 
impairment, no evidence of circumstantial, circumlocutory, or 
stereotyped speech, no panic attacks objectively noted, no 
difficulty in understanding complex commands (thought process 
normal with no obsessive rituals), no impairment of short and 
long-term memory, no indication of impaired judgment, and no 
impaired abstract thinking.  He does take psychiatric 
medication for his PTSD and social impairment was described 
as "moderate."  He currently is in PTSD counseling once a 
week.  He has no friends and prefers to stay away from 
crowds.  He worked at Procter and Gamble until 1994 when he 
retired due to nonservice-connected lumbar and cervical back 
problems.  There is no evidence his psychiatric issues in any 
way contributed to his retirement.  There was also no 
evidence of delusions, hallucinations, or suicidal ideation.  
He was oriented to person, place, and situation.  His hygiene 
and appearance were normal.  Overall, the Board finds that 
the VA examination and treatment records, provide significant 
evidence against a higher rating.

The Board acknowledges that at the hearing the veteran did 
report, and VA medical evidence at times did document - 
symptoms of forgetfulness, insomnia, depressed mood, anxiety, 
and social unease.  The veteran stated at the hearing that he 
does have panic attacks, but this was never documented in VA 
treatment records.  He did not indicate their frequency.  In 
any event, all of these symptoms are encompassed and listed 
within the criteria for the 30 percent rating he has already 
been assigned.  Although the evidence does not demonstrate 
that the veteran has all of the symptoms listed for the lower 
30 percent rating he was assigned, it is not required.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
His GAF scores were 50 and 52, indicative of moderate to 
serious symptoms of impairment.  However, the Board finds 
that his GAF scores are not reflective of the overall 
disability picture that more closely approximates the 
criteria for a rating of 30 percent.  38 C.F.R. § 4.7.  
Overall, his psychiatric symptoms and level of occupational 
and social impairment are more than adequately reflected in 
the 30 percent rating assigned.  38 C.F.R. § 4.10.  

The Board adds that it does not find that the veteran's PTSD 
should be increased for any other separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 126.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for his PTSD.  38 C.F.R. § 4.3.  The 
appeal as to that issue is denied.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, as the rating criteria for PTSD and diabetes 
mellitus reasonably describe the claimant's disability level 
and symptomatology, the veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  In addition, the Board finds no 
evidence that the veteran's PTSD and diabetes mellitus 
disabilities markedly interfere with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  See, too, 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected PTSD and 
diabetes mellitus  disabilities, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment for his service-connected disorders has been solely 
on an outpatient basis, with no inpatient treatment.  




ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  
To this extent, the appeal is granted.  

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened.  To this extent, 
the appeal is granted.  

As new and material evidence has been received, the claim for 
service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange,
is reopened.  To this extent, the appeal is granted.

Service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange, is denied.  

Service connection for hypertension, to include as secondary 
to PTSD, is denied. 

Service connection for erectile dysfunction, to include as 
secondary to PTSD and diabetes mellitus, is denied. 

An initial disability rating in excess of 10 percent for 
diabetes mellitus is denied.

An initial disability rating in excess of 30 percent for PTSD 
is denied. 


REMAND

Before addressing the merits of the remaining claims for 
service connection for bilateral hearing loss and tinnitus, 
the Board finds that additional development of the evidence 
is required.

In disability compensation (service-connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Concerning this, the veteran should be scheduled for a VA 
audiology examination to obtain medical nexus opinions 
concerning the etiology of any current bilateral hearing loss 
and tinnitus.  Id.

The veteran contends he has current hearing loss and tinnitus 
attributable to acoustic trauma from mortar and artillery 
fire during his military service in Vietnam.  He alleges that 
he was exposed to this noise on a daily basis while in 
Vietnam.  See hearing testimony at pages 23-25.  The 
veteran's military occupational specialty (MOS) was light 
weapons infantry.  As the veteran's participation in combat 
during service has been confirmed by way of his receipt of 
the CIB and Purple Heart Medal, his lay statements and 
testimony are sufficient to show the occurrence of combat-
related high noise trauma.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 
§ 3.304(d).  But during service, a hearing loss disability 
according to the threshold standards of 38 C.F.R. § 3.385 was 
not evidenced.  This VA regulation indicates impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

However, as the Court indicated in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), hearing loss disability by the 
standards of 38 C.F.R. § 3.385 is not required 
during service, only currently.  Ledford, 3 Vet. App. at 89.  
In fact, the laws and regulations do not specifically require 
complaints of or treatment for hearing loss during service in 
order to establish service connection.  Id.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, 
even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service).

Post-service, VA treatment records dated in October and 
November 2002 note bilateral sensorineural hearing loss and 
tinnitus, but there is no audiogram of record satisfying the 
requirements of § 3.385 of an actual hearing loss disability 
by VA standards.  The veteran was provided with hearing aids.  
However, it is important for the veteran to understand that, 
while his hearing may not be as good as it once was, in order 
to be considered for service connection for hearing loss he 
must currently have a certain level of hearing loss per the 
specific requirements of this VA regulation.  It is unclear 
from the record whether he meets the  threshold minimum 
requirements of § 3.385 to consider the extent of his hearing 
loss a disability by VA standards.  Therefore, based on this 
evidence and the Court's recent decision in McLendon, a VA 
medical examination and opinion are also needed to determine 
whether he now satisfies these threshold minimum requirements 
of § 3.385 and, if he does, to determine whether his current 
bilateral hearing loss and tinnitus are attributable to his 
military service, and especially to his in-service acoustic 
trauma.

Accordingly, the hearing loss and tinnitus claims are 
REMANDED for the following development and consideration:

1.	Arrange for the veteran to undergo a VA 
audiology examination to determine 
whether he currently has bilateral 
hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of the 
veteran's pertinent history.  Based on 
the test results and review of the claims 
file, and assuming the veteran has 
sufficient hearing loss to meet the 
threshold minimum requirements of 
38 C.F.R. § 3.385, the examiner 
should indicate whether it is at least as 
likely as not the veteran's current 
bilateral hearing loss and tinnitus 
disorders are the result of his military 
service - and, in particular, 
any acoustic trauma he may have sustained 
from excessive noise exposure from mortar 
and artillery guns.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

2.	Then readjudicate the claims for service 
connection for bilateral hearing loss and 
tinnitus in light of the additional 
evidence obtained since the July 2007 
SSOC.  If these claims are not granted to 
the veteran's satisfaction, send him and 
his attorney another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


